The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to Specification
The Specification is objected to because the figure description is missing.  The sole description that Applicant has provided is not sufficient to explain views submitted in the reproductive disclosure.  The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP § 2920.04(a), subsection II.  For this reason, the description that reads:
[1. Oven [Cooking]]
must be amended to include independent descriptions for Figures 1.1-1.7.  Therefore, the following language and format is suggested as follows:
-- FIG. 1.1 is a top, front and right side perspective view of the Oven Cooking showing my new design;
FIG. 1.2 is a left side elevation view thereof;
FIG. 1.3 is a top plan view thereof;
Fig. 1.4 is a rear elevation view thereof;
FIG. 1.5 is a bottom plan view thereof;
FIG. 1.6 is a bottom, rear and left side perspective view thereof; and
FIG. 1.7 is a top, rear and left side perspective view thereof. -- 

Claim Rejection - 35 USC § 112
The claim is rejected under 35 USC § 112, first and second paragraphs. The claim is not enabled because the drawing does not describe the invention in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains to make and use the same. "The only use possible for an ornamental design is its embodiment, exhibition, and observation."  In other words, if one can determine what the design looks like from the specification and drawings, the claim is enabled.  A designer of ordinary skill must be able to observe the design in a narrowly understoodi meaningful wayii.


    PNG
    media_image1.png
    534
    629
    media_image1.png
    Greyscale
The claim is indefinite and nonenabling because there are features and components shown (see callout “A” below) that cannot be understood (and/or offer numerous possibilities) without the additional views.  In the absence of the missing additional views, these features/components cannot be deciphered solely from the limited views currently shown.  We do not know what additional ornamentation, configuration and/or protrusions these components could and/or may have. 



















Because an addition of the missing views would introduce new matter; in order to correct the above elements of this rejection; applicant must convert the areas or portions of the design which are considered indefinite and nonenabling to broken lines, and add a Broken Lines Statement disclaiming the views.

In a design application, a clearly asserted claim scope supported by a non-enabled disclosure results in an indefinite claim.  The long-standing requirement for a sufficient disclosure is well stated in the following quotes from Ex parte Salsbury, 38 USPQ 149 (ComrPats 1938).

The disclosure should leave no uncertainty as to what constitutes the patented design. 

A design patent, therefore, should disclose the configuration and complete appearance of the article in which the design is embodied, so fully, clearly and with such certainty as to enable those skilled in the art to make the article without being forced to resort to conjecture.

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it is well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.

In conclusion, the Specification is objected to and the claim is rejected under 35 U.S.C. § 112, first and second paragraphs as set forth above.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ricky Pham, whose telephone number is (571)272-2321.  The examiner can normally be reached on Monday through Thursday 7:00 am to 5:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICKY PHAM/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        October 27, 2022



    
        
            
        
            
    

    
        i “Design patents have almost no scope.” In re Mann, 8 USPQ2d 2030 (Fed. Cir. 1988); “… the scope of invention, especially if we deal with design, is narrow.” Laskowitz et al. v. Marie-Designer, Inc., et al., 100 USPQ 367 (S.D. Cal. 1954); 
        ii The purpose of the requirement that the specification describes the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. MPEP 2164